DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/22.
Claims 2-5 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/22.
Applicant's election with traverse of the restriction between BII & BIII and BIV & BV in the reply filed on 2/22/22 is acknowledged.  The traversal is on the ground(s) that these were not individual species, but mere different views of the same species.  This is found persuasive because review of the specification agreed with applicants’ position.  Thus species BIII is combined with BII and BV is combined with BIV.
The requirement besides this is still deemed proper and is therefore made FINAL.
Claims 4, 5, and 12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement 2/22/22.  As the restricted claims are being rejoined due to the allowance of generic claim(s) the arguments while considered are moot.
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4, 5, and 12, directed to non-elected species previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claim 1 is generic to Species BII and BIV thus these claims are rejoined.
Because these claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/21/22 of species BIV is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Yoriko Morita (registration 49,061) on 3/18/22 indicating Applicant agreed to amendment of claims 1 to further clarify the allowable structure and rejoining claims 4, 5, 12 and canceling remaining withdrawn claims.

1. (Currently Amended) A carbon fiber radiator fin system comprising:
a set of carbon fibers configured to bend at least along a longitudinal axis, each carbon fiber configured to conduct thermal energy when in thermal communication with a heat pipe;
wherein:
the set of carbon fibers form an interlaced pattern and define a radiator fin, the radiator fin in thermal communication with the heat pipe, substantially each carbon fiber of the set of carbon fibers in direct thermal contact with the heat pipe;
the interlaced pattern is stockinette knit stitch pattern; and
the radiator fin conducts thermal energy away from the heat pipe.

2. (Cancelled) 

3. (Cancelled) 



13. (Cancelled)

14. (Cancelled)

15. (Cancelled)

16. (Cancelled)

17. (Cancelled)

18. (Cancelled)

19. (Cancelled)

20. (Cancelled)
 
Reason for Allowance
Claims 1 and 4-12 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claim 1 carbon fiber radiator fin as claimed, specifically where the 
The closest prior art of record is Lu et al. (U.S. PGPub 2010/0078061) teaches heat pipes with carbon fiber fins but is not specific as to the fiber connections to the pipe or the stitch pattern, Dessiatoun et al. (U.S. PGPub 2003/0056943) teaches carbon fiber fins attached to pipes and the connection of the fibers to the tube but does not teach a stockinette knit stitch pattern, Webb (U.S. Patent 6,542,371) teaches various carbon fiber stitch patterns but does not teach them being part of fins or connection to pipes.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOEL M ATTEY/Primary Examiner, Art Unit 3763